In this case, as to the question of liability see our decision this day rendered in the case of O'Connor v. Chicago, Rock Island  Pacific Railway Company et al., 40 So. 2d 663.
The testimony is undisputed that the truck of plaintiff which was demolished as a result of the accident had a value prior to the accident of $1,500, and after the accident the salvage value of this truck was only $50.
Therefore, the judgment of $1,450 rendered by the District Court is correct and is hereby affirmed, defendants to pay all costs.